UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- General Municipal Money Market Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 02/28/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS General Municipal Money Market Fund February 28, 2017 (Unaudited) Coupon Maturity Principal Short-Term Investments - 101.1% Rate (%) Date Amount ($) Value ($) Alabama - 2.5% Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.69 3/7/17 9,000,000 a 9,000,000 Tender Option Bond Trust Receipts (Series 2016-YX1036), (Alabama Federal Aid Highway Authority, Special Obligation Revenue) (Liquidity Facility; Barclays Bank PLC) 0.68 3/7/17 11,740,000 a,b,c 11,740,000 Arizona - 1.4% Maricopa County Industrial Development Authority, MFHR (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.80 3/7/17 1,010,000 a 1,010,000 Tender Option Bond Trust Receipts (Series 2016-XM0304), (Mesa, Excise Tax Revenue Obligations) (Liquidity Facility; Royal Bank of Canada) 0.72 3/7/17 10,135,000 a,b,c 10,135,000 California - 3.6% California Enterprise Development Authority, IDR (Gordon Brush Manufacturing Company, Inc. Project) (LOC; Wells Fargo Bank) 0.79 3/7/17 5,000,000 a 5,000,000 RIB Floater Trust (Series 2017-004), (California Health Facilities Financing Authority, Revenue (Diginty Health)) (LOC; Barclays Bank PLC and Liquidity Facility; Barclays Bank PLC) 0.72 3/7/17 24,000,000 a,b,c 24,000,000 Colorado - 6.2% Colorado Health Facilities Authority, Revenue (Sisters of Charity of Leavenworth Health System) (Citigroup ROCS, Series 2015-XM0054) (Liquidity Facility; Citibank NA) 0.67 3/7/17 4,700,000 a,b,c 4,700,000 Fort Collins, EDR (The Residence at Oakridge Project) (LOC; U.S. Bank NA) 0.70 3/7/17 1,700,000 a 1,700,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.69 3/7/17 35,000,000 a,b 35,000,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 101.1% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Colorado - 6.2% (continued) Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.69 3/7/17 9,000,000 a 9,000,000 Florida - 9.5% Broward County Health Facilities Authority, Revenue (Henderson Mental Health Center, Inc. Project) (LOC; Northern Trust Company) 0.65 3/7/17 5,100,000 a 5,100,000 Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 0.66 3/7/17 31,630,000 a 31,630,000 Charlotte County School District, GO Notes, TAN 2.03 3/31/17 4,000,000 4,004,191 Florida Turnpike Authority, Turnpike Revenue (Putters Program Series 2539) (Liquidity Facility; JPMorgan Chase Bank) 0.69 3/7/17 11,330,000 a,b,c 11,330,000 Gainesville, Utilities System Revenue, CP (Liquidity Facility; Bank of America) 0.75 3/7/17 4,900,000 4,900,000 Hillsborough County Housing Finance Authority, MFHR (Brandywine Apartments) (LOC; Citibank NA) 0.67 3/7/17 4,075,000 a 4,075,000 Hillsborough County Housing Finance Authority, MFHR (Hunt Club Apartments) (LOC; FHLB) 0.67 3/7/17 5,070,000 a 5,070,000 Kissimmee Utility Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.74 4/5/17 10,000,000 10,000,000 Polk County Industrial Development Authority, IDR (Florida Treatt, Inc. Project) (LOC; Bank of America) 0.81 3/7/17 1,300,000 a 1,300,000 Georgia - 3.7% Atkinson County-Coffee County Joint Development Authority, SWDR (Langboard, Inc.Project) (LOC; Wells Fargo Bank) 0.67 3/7/17 6,000,000 a 6,000,000 Bartow County Development Authority, Revenue (VMC Specialty Alloys LLC Project) (LOC; Comerica Bank) 0.69 3/7/17 2,970,000 a 2,970,000 East Point Housing Authority, MFHR (Robins Creste Apartments Project) (LOC; FHLMC) 0.79 3/7/17 6,840,000 a 6,840,000 Fulton County Development Authority, Revenue (King's Ridge Christian School Project) (LOC; Branch Banking and Trust Co.) 0.67 3/7/17 14,575,000 a 14,575,000 Short-Term Investments - 101.1% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Illinois - 7.0% DuPage County, Revenue (The Morton Arboretum Project) (LOC; Northern Trust Company) 0.65 3/7/17 14,000,000 a 14,000,000 Illinois Development Finance Authority, Revenue (Lyric Opera of Chicago Project) (LOC: BMO Harris NA, JPMorgan Chase Bank and Northern Trust Company) 0.62 3/7/17 12,700,000 a 12,700,000 Illinois Finance Authority, IDR (Pollmann North America, Inc. Project) (LOC; PNC Bank NA) 0.77 3/7/17 1,375,000 a 1,375,000 Illinois Finance Authority, Revenue (Chicago Historical Society) (LOC; Northern Trust Company) 0.63 3/7/17 8,700,000 a 8,700,000 Illinois Finance Authority, Revenue (Garrett-Evangelical Theological Seminary Project) (LOC; FHLB) 0.68 3/7/17 4,490,000 a 4,490,000 Southwestern Illinois Development Authority, Revenue (Deli Star Ventures Project) (LOC; Bank of Montreal) 1.25 3/7/17 190,000 a 190,000 Tender Option Bond Trust Receipts (Series 2015-ZM0120), (Illinois Toll Highway Authority, Toll Highway Senior Revenue) (LOC; Royal Bank of Canada) 0.69 3/7/17 6,230,000 a,b,c 6,230,000 Will County, SWDR (BASF Corporation Project) 0.74 3/7/17 9,000,000 a 9,000,000 Indiana - 1.6% Crawfordsville, MFHR (Autumn Woods Phase II Apartments) (LOC; FHLB) 0.78 3/7/17 700,000 a 700,000 Indiana Finance Authority, EDR (JRL Leasing, Inc. and LaSarre Co., LLC Project) (LOC; PNC Bank NA) 0.75 3/7/17 1,785,000 a 1,785,000 Noblesville, EDR (GreyStone Apartments Project) (LOC; Bank of America) 0.74 3/7/17 10,350,000 a 10,350,000 Iowa - .0% Orange City, IDR (Vogel Enterprises, Limited Project) (LOC; U.S. Bank NA) 0.79 3/7/17 400,000 a Kentucky - .0% Lexington-Fayette Urban County Government, Industrial Building Revenue, Refunding (Liberty Ridge Senior Living, Inc. Project) (LOC; FHLB) 0.89 3/7/17 300,000 a Louisiana - 2.8% Ascension Parish, Revenue (BASF Corporation Project) 0.74 3/7/17 14,000,000 a 14,000,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 101.1% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Louisiana - 2.8% (continued) Caddo-Bossier Parishes Port Commission, Revenue (Oakley Louisiana, Inc. Project) (LOC; Bank of America) 0.79 3/7/17 1,100,000 a 1,100,000 Louisiana Local Government Enviromental Facilities and Community Development Authority, Revenue (Honeywell International Inc. Project) 0.79 3/7/17 6,000,000 a 6,000,000 Saint Charles Parish, PCR, Refunding (Shell Oil Company Project) 0.58 3/1/17 2,000,000 a 2,000,000 Maryland - .3% Maryland Industrial Development Financing Authority, EDR (Hardwire, LLC Project) (LOC; Bank of America) 0.81 3/7/17 2,700,000 a Massachusetts - .6% Massachusettes School Building Authority, CP (LOC; Citibank NA) 0.71 4/4/17 5,000,000 Michigan - 4.9% Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.68 3/1/17 15,000,000 a 15,000,000 Michigan Housing Development Authority, Revenue (Liquidity Facility; Royal Bank of Canada) 0.70 3/7/17 20,000,000 a 20,000,000 Tender Option Bond Trust Receipts (Series 2017-XX1043), (Michigan Finance Authority, HR and Refunding (Trinity Health Credit Group)) (Liquidity Facility; Barclays Bank PLC) 0.67 3/7/17 5,110,000 a,b,c 5,110,000 Minnesota - .9% Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; Wells Fargo Bank) 0.67 3/7/17 4,755,000 a 4,755,000 Waite Park, IDR (McDowall Company Project) (LOC; U.S. Bank NA) 0.82 3/7/17 2,350,000 a 2,350,000 Missouri - 1.2% Bridgeton Industrial Development Authority, Private Activity Revenue (Formtek Metal Processing, Inc. Project) (LOC; Bank of America) 0.81 3/7/17 2,425,000 a 2,425,000 Platte County Industrial Development Authority, IDR (Complete Home Concepts Project) (LOC; U.S. Bank NA) 0.74 3/7/17 5,875,000 a 5,875,000 Short-Term Investments - 101.1% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Missouri - 1.2% (continued) Saint Louis Industrial Development Authority, MFHR (Minerva Place Apartments) (LOC; FHLMC) 0.67 3/7/17 1,530,000 a 1,530,000 Nevada - 1.2% Nevada Housing Division, Multi-Unit Housing Revenue (Oakmont at Flamingo Road Project) (Liquidity Facility; FHLB and LOC; FHLB) 0.76 3/7/17 8,500,000 a,b 8,500,000 Nevada Housing Division, Multi-Unit Housing Revenue (Oakmont at Fort Apache Road Project) (LOC; FHLB) 0.76 3/7/17 1,400,000 a 1,400,000 New Jersey - 2.6% Burlington County, GO Notes, BAN (General Improvement Bonds and Solid Waste Utility Bonds) 2.02 5/16/17 21,000,000 New York - 12.5% Albany Industrial Development Agency, Civic Facility Revenue (Renaissance Corporation of Albany Project) (LOC; M&T Trust) 0.69 3/7/17 2,500,000 a 2,500,000 Chautauqua County Industrial Development Agency, Civic Facility Revenue (The Gerry Homes Project) (LOC; HSBC Bank USA) 1.28 3/7/17 7,170,000 a 7,170,000 Herkimer County Industrial Development Agency, IDR (F.E. Hale Manufacturing Company Facility) (LOC; HSBC Bank USA) 1.08 3/7/17 970,000 a 970,000 Nassau County Industrial Development Agency, Housing Revenue (Rockville Centre Housing Associates, L.P. Project) (LOC; M&T Trust) 0.94 3/7/17 9,210,000 a 9,210,000 New York City Housing Development Corporation, MFMR (1405 Fifth Avenue Apartments) (LOC; Citibank NA) 0.65 3/7/17 4,490,000 a 4,490,000 New York City Industrial Development Agency, IDR (Novelty Crystal Corporation Project) (LOC; TD Bank) 1.09 3/7/17 3,815,000 a 3,815,000 New York City Industrial Development Agency, IDR (Super-Tek Products, Inc. Project) (LOC; Citibank NA) 0.94 3/7/17 2,795,000 a 2,795,000 New York State Dormitory Authority, Court Facilities LR (The City of New York Issue) (Liquidity Facility; Mizuho Bank, Ltd.) 0.66 3/7/17 10,000,000 a 10,000,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 101.1% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 12.5% (continued) New York State Power Authority, CP (Liquidity Facility: JPMorgan Chase Bank, State Street Bank and Trust Co.,Toronto-Dominion Bank and Wells Fargo Bank) 0.69 3/16/17 2,000,000 2,000,000 Onondaga County Industrial Development Agency, IDR (ICM Controls Corporation Project) (LOC; M&T Trust) 0.84 3/7/17 1,300,000 a 1,300,000 Schenectady Industrial Development Agency, Civic Facility Revenue (Union Graduate College Project) (LOC; M&T Trust) 0.69 3/7/17 4,785,000 a 4,785,000 Tender Option Bond Trust Receipts (Series 2015-ZF0269), (Port Authority of New York and New Jersey, Consolidated Bonds, 169th Series) (Liquidity Facility; TD Bank) 0.74 3/7/17 2,000,000 a,b,c 2,000,000 Tender Option Bond Trust Receipts (Series 2015-ZF0275), (New York City Transitional Finance Authority, Building Aid Revenue) (Liquidity Facility; TD Bank) 0.69 3/7/17 2,385,000 a,b,c 2,385,000 Tender Option Bond Trust Receipts (Series 2016-YX1034), (Port Authority of New York and New Jersey, Consolidated Bonds, 197th Series) (Liquidity Facility; Barclays Bank PLC) 0.72 3/7/17 2,380,000 a,b,c 2,380,000 Triborough Bridge and Tunnel Authority, General Revenue, Refunding (MTA Bridges and Tunnels) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.59 3/1/17 11,615,000 a 11,615,000 Westchester County, GO Notes, TAN 1.51 5/26/17 14,000,000 14,026,230 Yonkers Industrial Development Agency, MFHR (Main Street Lofts Yonkers LLC Project) (LOC; M&T Trust) 0.95 3/7/17 20,000,000 a 20,000,000 North Carolina - 3.6% Guilford County Industrial Facilities and Pollution Control Financing Authority, IDR (Anco-Eaglin Project) (LOC; Branch Banking and Trust Co.) 0.75 3/7/17 2,790,000 a 2,790,000 North Carolina Capital Facilities Finance Agency, Revenue (North Carolina Aquarium Society Project) (LOC; Bank of America) 0.68 3/7/17 11,760,000 a 11,760,000 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) (LOC; Branch Banking and Trust Co.) 0.66 3/7/17 15,035,000 a 15,035,000 Short-Term Investments - 101.1% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Ohio - 2.3% Cuyahoga County, Airport Facilities Revenue (Corporate Wings Project) (LOC; U.S. Bank NA) 0.79 3/7/17 1,685,000 a 1,685,000 Cuyahoga County, IDR (King Nut Project) (LOC; PNC Bank NA) 0.75 3/7/17 1,475,000 a 1,475,000 Cuyahoga County, IDR (King Nut Project) (LOC; PNC Bank NA) 0.75 3/7/17 1,235,000 a 1,235,000 Franklin County, IDR (Ohio Girl Scout Council Project) (LOC; PNC Bank NA) 0.75 3/7/17 95,000 a 95,000 Lorain County, IDR (Cutting Dynamics, Inc. Project) (LOC; PNC Bank NA) 0.75 3/7/17 1,040,000 a 1,040,000 RIB Floater Trust (Series 2017-003), (Middletown, Hospital Facilities Revenue (Premier Health Partners Obligated Group)) (Liquidity Facility; Barclays Bank PLC and LOC; Barclays Bank PLC) 0.79 3/7/17 13,000,000 a,b,c 13,000,000 Pennsylvania - 1.6% Jackson Township Industrial Development Authority, Revenue (Everlast Roofing, Inc. Project) (LOC; M&T Trust) 0.84 3/7/17 2,705,000 a 2,705,000 Lancaster Industrial Development Authority, Revenue (Willow Valley Retirement Communities Project) (Liquidity Facility; PNC Bank NA) 0.66 3/7/17 7,500,000 a 7,500,000 Telford Industrial Development Authority, IDR (Ridgetop Associates Project) (LOC; Bank of America) 0.78 3/7/17 2,565,000 a 2,565,000 South Carolina - 1.8% Beaufort County School District, GO Notes 3.00 3/1/17 7,655,000 7,655,000 South Carolina Jobs-Economic Development Authority, EDR (Lexington-Richland Alcohol and Drug Abuse Council, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.68 3/7/17 3,915,000 a 3,915,000 Tender Option Bond Trust Receipts (Series 2015-XF2204), (Charleston, Waterworks and Sewer System Capital Improvement Revenue) (Liquidity Facility; Citibank NA) 0.67 3/7/17 3,000,000 a,b,c 3,000,000 Tennessee - 9.1% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.66 3/7/17 43,150,000 a 43,150,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 101.1% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Tennessee - 9.1% (continued) Memphis, CP (Liquidity Facility; Mizuho Bank, Ltd.) 0.71 3/16/17 11,000,000 11,000,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Bank of America) 0.67 3/7/17 15,320,000 a 15,320,000 Shelby County Health Educational and Housing Facility Board, Educational Facilities Revenue (Rhodes College) 0.70 3/7/17 4,895,000 a 4,895,000 Texas - 11.5% Brazos River Harbor Navigation District of Brazoria County, Revenue (BASF Corporation Project) 0.74 3/7/17 9,200,000 a 9,200,000 Harris County Health Facilities Development Corporation, Revenue, Refunding (The Methodist Hospital System) 0.54 3/1/17 15,000,000 a 15,000,000 Houston, Utility System Revenue, CP (LOC; Bank of America) 0.80 3/14/17 10,000,000 10,000,000 Lubbock Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; Wells Fargo Bank and LOC; Permanent School Fund Guarantee Program) 0.66 3/7/17 8,000,000 a 8,000,000 Port of Port Arthur Navigation District, Revenue (BASF Corporation Project) 0.74 3/7/17 9,800,000 a 9,800,000 Tender Option Bond Trust Receipts (Series 2015-XF2201), (Texas Water Development Board, State Water Implementation Revenue) (Liquidity Facility; Citibank NA) 0.67 3/7/17 3,100,000 a,b,c 3,100,000 Tender Option Bond Trust Receipts (Series 2016-ZF0471), (Dallas and Fort Worth, Joint Improvement Revenue (Dallas/Fort Worth International Airport)) (LOC; Royal Bank of Canada) 0.73 3/7/17 10,245,000 a,b,c 10,245,000 Texas Department of Housing & Community Affairs, SFMR (Liquidity Facility; Texas State) 0.69 3/7/17 2,750,000 a 2,750,000 Texas State University System Board of Regents, Financing System Revenue, Refunding 3.60 3/15/17 25,645,000 25,677,730 Utah - 1.7% Utah Housing Corporation, SFMR (Liquidity Facility; JPMorgan Chase Bank) 0.69 3/7/17 3,080,000 a 3,080,000 Utah Housing Corporation, SFMR (Liquidity Facility; JPMorgan Chase Bank) 0.69 3/7/17 3,825,000 a 3,825,000 Short-Term Investments - 101.1% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Utah - 1.7% (continued) Utah Housing Corporation, SFMR (Liquidity Facility; JPMorgan Chase Bank) 0.69 3/7/17 3,615,000 a 3,615,000 Utah Housing Finance Agency, SFMR (Liquidity Facility; JPMorgan Chase Bank) 0.69 3/7/17 2,965,000 a 2,965,000 Vermont - 1.0% Vermont Economic Development Authority, CP (LOC; JPMorgan Chase Bank NA) 0.75 3/23/17 3,700,000 3,700,000 Vermont Housing Finance Agency, Multiple Purpose Revenue (Liquidity Facility; TD Bank) 0.69 3/7/17 4,800,000 a 4,800,000 Virginia - .2% Norfolk Redevelopment and Housing Authority, Revenue (E2F Student Housing I, LLC Project) (LOC; Bank of America) 0.69 3/7/17 1,615,000 a Washington - 3.8% Pierce County Economic Development Corporation, Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.79 3/7/17 2,810,000 a 2,810,000 Pierce County Economic Development Corporation, Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.79 3/7/17 2,090,000 a 2,090,000 Tender Option Bond Trust Receipts (Series 2016-XX1024), (Port of Tacoma, Revenue, Refunding) (Liquidity Facility; Barclays Bank PLC) 0.74 3/7/17 14,350,000 a,b,c 14,350,000 Washington Housing Finance Commission, Multifamily Revenue (Granite Falls Assisted Living Project) (LOC; Wells Fargo Bank) 0.70 3/7/17 2,495,000 a 2,495,000 Washington Housing Finance Commission, Nonprofit Revenue, Refunding (Panorama City Project) (LOC; Wells Fargo Bank) 0.72 3/7/17 9,010,000 a 9,010,000 Wisconsin - .9% Door County Housing Authority, Housing Revenue (Big Hill Regency House Project) (LOC; FHLB) 0.79 3/7/17 1,550,000 a 1,550,000 Kiel, IDR (Polar Ware Company Project) (LOC; Wells Fargo Bank) 0.79 3/7/17 2,175,000 a 2,175,000 Manitowoc Community Development Authority, Housing Revenue (Southbrook Manor Project) (LOC; FHLB) 0.79 3/7/17 2,065,000 a 2,065,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 101.1% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Wisconsin - .9% (continued) Milwaukee Redevelopment Authority, IDR (Fred Usinger, Inc. Project) (LOC; Bank of Montreal) 0.88 3/7/17 625,000 a 625,000 Plymouth, IDR (Wisconsin Plastic Products, Inc. Project) (LOC; FHLB) 0.79 3/7/17 1,010,000 a 1,010,000 Wyoming - 1.1% Green River, SWDR (OCI Wyoming, L.P. Project) (LOC; Comerica Bank) 0.79 3/7/17 8,600,000 a Total Investments (cost $823,515,252) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at February 28, 2017. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2017, these securities amounted to $167,205,000 or 20.52% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short- term rates). STATEMENT OF INVESTMENTS General Municipal Money Market Fund February 28, 2017 (Unaudited) The following is a summary of the inputs used as of February 28, 2017 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 823,515,252 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General Municipal Money Market Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 13, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 13, 2017 By: /s/ James Windels James Windels Treasurer Date: April 13, 2017 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
